DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DEENA ZYMKOWITZ,
                            Appellant,

                                     v.

       THE BANK OF NEW YORK MELLON TRUST COMPANY,
                         Appellee.

                              No. 4D19-2846

                          [October 15, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE16-014647.

  Catherine A. Riggins, Miami, for appellant.

  S. Douglas Knox, FL and J. Kirby McDonough of Spencer Fane, LLP,
Tampa, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.